Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
* Note that all responses to this action should be sent to Art Unit 1765  .

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who 
has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.
The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e))., 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United 

Claims 1-2 are rejected under 35 U.S.C. 102(a1) as anticipated by
JP 2008 239650 See paragraph 63, table 1.
With regard to claim 1, The reference JP 2008 239650 discloses a process for the production of polycarbonate from bisphenol A and diphenylcarbonate. Note figures (1) and (2):

    PNG
    media_image1.png
    123
    297
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    107
    271
    media_image2.png
    Greyscale


Specifically the reference discloses a resin having good color prepared by recycling an unreacted carbonic diester in the production of a polycarbonate resin. The carbonic diester having ≤100 wt. ppm content of alkyl phenols having 1-5C alkyl groups is obtained by removing at the second distillation step <5 wt.% high-boiling point product from the high-boiling point product obtained at the first distillation step when the high-boiling point product separated from a monohydroxy compound at the first distillation step is distilled at the second distillation step, and further distilling off up to 90 wt.% 63 ppm IPP.
In view of the above, there appears to be no significant difference between the reference and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable.
With regard to claim 2, note Table 1 wherein the final polymer comprises 63 ppm IPP.

Claim Rejections - 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008 239650 See paragraph 63, table 1.
As noted above, with regard to claim 1, JP 2008 239650 discloses a process for the production of polycarbonate from bisphenol A and diphenylcarbonate. Note figures (1) and (2):

    PNG
    media_image1.png
    123
    297
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    107
    271
    media_image2.png
    Greyscale


Specifically the reference discloses a resin having good color prepared by recycling an unreacted carbonic diester in the production of a polycarbonate resin. The 63 ppm IPP (see table 1).

With regard to claim 2, note Table 1 wherein the final polymer comprises 63 ppm IPP (see table 1).
With regard to claim 3, although JP 2008 239650 does not explicitly mention the presence of IPP oligomers, dimers or trimers, example 1 discloses the use of several reactors and several distillation columns from which a by-product comprising unreacted monomers including IPP is extracted. Two distillation steps are carried out and IPP is isolated while the monomers are fed back to the reactors (see paragraph 63). The final polymer comprises 63 ppm IPP (see table 1). In some of the other examples IPP could even not be detected in the polymer. Thus, it would have been obvious to one of ordinary skill in the art that the presence of the IPP in the form of a dimer, trimer or oligomer, since the IPP oligomers have a boiling point higher than that of phenol and would not be detected in the initial reaction distillation. One would have been motivated to remove the IPP since such is explicitly taught in the reference.


35 USC 112, Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "color inducing species" in claim 1 is unclear since it is unclear whether the species presence indirectly causes color change or whether the “species” is placed into the mixture with the intent of coloring the mixture. 

Allowable Subject Matter
Claim 14 is allowable over the art of record. 

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Terressa Boykin/Primary Examiner, Art Unit 1765